DETAILED ACTION
This Office action is in response to the amendment filed on March 8th, 2022.  Claims 1-3, 5-9, and 12-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed March 8th, 2022, with respect to the rejection of former claim 4 over Tsuno et al. have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-9, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a charged particle beam device comprising: a charged particle beam source configured to irradiate a sample with a charged particle beam; a deflector configured to scan an observation region of the sample with the charged particle beam; a detector configured to detect a charged particle emitted from the sample due to scanning with the charged particle beam; an image generation unit configured to generate a frame image of the observation region based on an observation signal output from the detector; a scanning suspension time setting unit configured to set a scanning suspension time, which is a time during which scanning of the observation region with the charged particle beam is suspended after a frame image is generated, a number of consecutive times setting unit configured to set the number of consecutive times, which is the number of times to consecutively execute generation of a frame image; and a control unit configured to execute a consecutive frame scanning for a plurality of times with a scanning stop for initializing a charged state of the sample being interposed, the consecutive frame scanning being an execution of frame scanning for the number of consecutive times; wherein the image generation unit generates an integration image by integrating frame images having the same frame scanning time from among a plurality of frame images generated by a plurality of the consecutive frame scanning, and calculates an evaluation value of each integration image; and wherein the image generation unit calculates a frame integration image by integrating frame images generated with the scanning suspension time interposed.
The closest prior art of record is US 20140097342 (Tsuno et al.).  Tsuno et al. disclose a a charged particle beam device comprising: a charged particle beam source configured to irradiate a sample with a charged particle beam; a deflector configured to scan an observation region of the sample with the charged particle beam; a detector configured to detect a charged particle emitted from the sample due to scanning with the charged particle beam; an image generation unit configured to generate a frame image of the observation region based on an observation signal output from the detector; a scanning suspension time setting unit configured to set a scanning suspension time, which is a time during which scanning of the observation region with the charged particle beam is suspended after a frame image is generated, a number of consecutive times setting unit configured to set the number of consecutive times, which is the number of times to consecutively execute generation of a frame image; and a control unit configured to execute a consecutive frame scanning for a plurality of times with a scanning stop for initializing a charged state of the sample being interposed, the consecutive frame scanning being an execution of frame scanning for the number of consecutive times; wherein the image generation unit generates an integration image by integrating frame images (see OA dated 11/19/2021 for detailed item matching).
Tsuno et al. does not disclose integrating frame images having the same frame scanning time from among a plurality of frame images generated by a plurality of the consecutive frame scanning, and calculates an evaluation value of each integration image; and wherein the image generation unit calculates a frame integration image by integrating frame images generated with the scanning suspension time interposed.  Applicant has realized a new method of integrating frames with the same scanning time from different scans that allows for integration without correction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881